Citation Nr: 1740435	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO. 11-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1984 to November 1987. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2017 and April 2011 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In its April 2011 rating decision, the RO granted service connection for hearing loss of the left ear and assigned a 10 percent disability rating. In addition, the RO denied service connection for hearing loss of the right ear. Subsequently, the Veteran appealed the 10 percent rating and the denial of service connection. In November 2015, the Board remanded the issues for additional development. The Board then remanded the case in May 2016 to obtain an adequate examination. In its June 2017 rating decision, the RO granted service connection for hearing loss of the right ear and assigned a 10 percent disability rating. As such, the issue of service connection is moot, and the Board has recharacterized the issue of an increased rating accordingly. Further evidentiary development has been accomplished, and the case has been returned for further appellate consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 105 decibels in the left ear and 12 to 30 decibels in the right ear. Speech recognition ability was undetermined in his left ear and 96 to 100 percent correct in his right ear.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met for any portion of the appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Code 6100, 4.86 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This appeal arises from an initial grant of service connection and an assignment of a disability rating. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured. Pursuant to the Board's May 2016 remand, the RO afforded the Veteran a VA examination to evaluate his bilateral hearing loss. The examination was performed by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the findings rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).  

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 
Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing. A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear. 38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. Each ear will be evaluated separately. When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

In May 2010, the Veteran underwent a VA hearing examination. See May 2010 VA hearing examination by Dr. S.J.H. Results from the examination reflect that pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
5
5
10
30
Left Ear
105
105
105
105
105

Accordingly, the Veteran's acuity at that time was manifested by average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 12 decibels in his right ear and 105 decibels in his left ear. His speech recognition ability was 100 percent correct in his right ear. However, the examiner was unable to test his speech recognition ability in his left ear.

In January 2016, the Veteran submitted to another VA hearing examination. See January 2016 Hearing Loss and Tinnitus Disability Benefits Questionnaire. The examiner recorded the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
20
20
30
40
Left Ear
100
105+
105+
105+
105+

In addition, the examiner noted average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 12 decibels in the right ear and 105 decibels in the left ear. Similarly, while the Veteran's speech recognition ability was found to be 96 percent correct in the right ear, the examiner was unable to test his speech recognition ability in the left ear. In his report, the examiner noted that the use of the word recognition score for the left ear was not appropriate because of language difficulties, cognitive problems, or inconsistent word recognition scores that make combined use of puretone average and word recognition scores inappropriate. The Veteran reported that he could not hear at all out of his left ear.

An additional hearing examination took place in November 2016. See November 2016 Hearing Loss and Tinnitus Disability Benefits Questionnaire. The results were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
15
25
25
45
Left Ear
105
105+
105+
105+
105+

The average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were found to be 105 decibels in the left ear and 28 decibels in the right ear. Further, the examiner did not report any change in the Veteran's speech recognition ability for either ear.

Most recently, in May 2017, the Veteran underwent a VA examination to evaluate the severity of his hearing loss. See May 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire. The examiner reported the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
25
20
25
30
45
Left Ear
100+
105+
105+
105+
105+

Also, according to the examiner's findings, the Veteran's speech recognition ability remained unchanged in both ears. During the examination, the Veteran stated that his hearing loss is aggravating and requires him to "ask repetitions." Id. He also stated that his television is loud and that some people are harder to hear than others.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a rating in excess of 10 percent for bilateral hearing loss is not warranted for any portion of the appeal period. The Board notes that 38 C.F.R. § 4.86(a) is applicable here with respect to the Veteran's left ear. However, even with applying the average puretone threshold averages of the left ear to Table VIa and Table VII, the Veteran's percentage evaluation for hearing impairment remains at 10 percent. Diagnostic Code 6100.

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Veteran has not asserted, and the evidence does not show, that his service-connected bilateral hearing disorder is not adequately contemplated by the schedular rating criteria. A discussion of whether an extraschedular rating must be considered is thus not necessary. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran. See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


